                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION

                                        NO. 5:15-CR-313-1H


  UNITED STATES OF AMERICA
                                                                           ORDER
       v.

  ARTHUR LEE GUNN, III


       Upon unopposed motion of the defendant, and for good cause shown, the defendant’s motion to

terminate his supervised release is granted, and his term of supervised release in this matter is hereby

terminated.

       This the 21st day of January 2020.



                                               __________________________________
                                               MALCOLM J. HOWARD
                                               Senior United States District Court Judge
